                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

NICKOLE ORT,

                Plaintiff,                           Case No. 1:18-cv-674

v.                                                   Hon. Paul L. Maloney

PREFERRED POWER WASH, LLC.,
et al,

            Defendants.
__________________________________/

                                             ORDER

               Oral argument was scheduled for this date on several discovery motions filed by

defendants (ECF Nos. 61, 63 and 65). The Court having been informed that the plaintiff is currently

being treated at an in-patient facility and unavailable to prosecute her action, the case is hereby

STAYED for 30 days, or until July 18, 2019, and the motions held in abeyance.

               IT IS SO ORDERED.



Dated: June 18, 2019                         /s/ Ray Kent
                                             RAY KENT
                                             United States Magistrate Judge
